Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-16-00756-CR

                                       In re Hisidoro D. RAMON, Jr.

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: December 7, 2016

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 18, 2016, relator Hisidoro D. Ramon, Jr. filed a petition for writ of

mandamus, complaining of the trial court’s failure to rule on his pro se motion seeking certain

documents and evidence stemming from his prior criminal case. To be entitled to mandamus relief

compelling a trial court to rule on a properly filed motion, a relator must establish that the trial

court (1) had a legal duty to rule on the motion, (2) was asked to rule on the motion, and (3) failed

to rule on the motion within a reasonable period of time. In re Molina, 94 S.W.3d 885, 886 (Tex.

App.—San Antonio 2003, orig. proceeding). A relator must file with his mandamus petition a

certified or sworn copy of every document that is material to the relator’s claim for relief and that

was filed in any underlying proceeding. TEX. R. APP. P. 52.7(a)(1), 52.3(k)(1)(A).



1
 This proceeding arises out of Cause No. B15-33, styled State of Texas v. Hisidoro D. Ramon, Jr., filed in the 198th
Judicial District Court, Kerr County, Texas, the Honorable M. Rex Emerson presiding.
                                                                                                         04-16-00756-CR


         Here, relator has failed to establish that he is entitled to mandamus relief. Attached to

relator’s petition are copies of relator’s motion and three letters to the trial court clerk. However,

the mandamus record fails to show that relator’s motion was in fact filed with the trial court clerk.2

Furthermore, the mandamus record fails to show that the trial court was ever asked to rule on

relator’s motion or made aware of the motion. See In re Hearn, 137 S.W.3d 681, 685 (Tex. App.—

San Antonio 2004, orig. proceeding) (“The [relator] must show that the matter was brought to the

attention of the trial court and the trial court failed or refused to rule.”); In re Chavez, 62 S.W.3d
225, 228 (Tex. App.—Amarillo 2001, original proceeding) (“[W]e know of no rule which imputes

the clerk’s knowledge to the trial court. Thus, it would be incumbent upon [relator] to illustrate

that the clerk informed the trial court of the motion or that the trial court otherwise obtained

knowledge of it.”). Because relator has failed to establish that he is entitled to mandamus relief,

his petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

         Finally, relator moved for leave to file his petition for writ of mandamus. No leave is

required to file a petition for writ of mandamus in this court. TEX. R. APP. P. 52. Therefore, relator’s

motion for leave to file his petition for writ of mandamus is denied as moot.

                                                             PER CURIAM

DO NOT PUBLISH




2
 Additionally, only one of the letters to the trial court clerk bears a file stamp indicating the letter was filed. In this
letter, relator asks the trial court clerk to file his notice of intent to file a petition for writ of mandamus and to bring
the notice to the trial court’s attention.

                                                           -2-